Citation Nr: 1445019	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  08-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a thyroid disorder (claimed as surgical residuals of thyrotoxicosis and Graves' disease), due to herbicide exposure, to include Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1967 to August 1970.  His awards and decorations include a Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims for service connection for a thyroid disorder and respiratory problems.  

In August 2012, the Board issued a decision in the Veteran's appeal denying the Veteran's claim for service connection for respiratory problems. The Board, in the same decision, remanded the issue of thyroid disorder to the RO for further development and a VA Compensation and Pension (C&P) medical examination. In January 2013, the RO issued a Supplemental Statement of the Case (SSOC), again denying the Veteran's claim regarding service connection for thyroid disorder. The case was subsequently returned to the Board. 

A review of the Virtual VA paperless claims processing system was conducted.

FINDING OF FACT

The preponderance of the evidence supports finding that the Veteran's thyroid disorder is as likely as not incurred by his active duty service, to inlcude explosure to herbicides.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a thyroid disorder have been met. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the claim for service connection for a thyroid disorder is granted below with the full benefits of the claims on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Merits of the Claim

The Veteran served in the United States Marine Corps, including service in the Republic of Vietnam during the Vietnam War. For VA purposes, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange. He presently has a thyroid disorder and surgical residuals of thyrotoxicosis and Graves' disease. While not a presumptive disease for herbicide exposure, there is competent medical evidence indicating that his disability is nonetheless related to his exposure to herbicides while serving in Vietnam. 38 C.F.R. § 3.309. Therefore, the perponderance of the evidence is in favor of the Veterans claim and the appeal will be granted. 38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The preponderance of the evidence in the claim's file shows the Veteran's condition fulfills all three (3) factors.

As noted above, the Veteran is currently diagnosed with a thyroid disorder, and also has residuals from surgery for thyrotoxicosis and Graves' disease which includes hypothyroidism. 

The Veteran, for VA purposes, is considered to have served in the Republic of Vietnam during the Vietnam Era. Therefore, under VA regulations the Veteran is presumed to have been exposed to herbicides, to inlcude Agent Orange. 38 C.F.R. § 3.307(a)(6)(iii). This exposure serves as the in-service incurrence of the disorder at issue. 

Competent medical evidence has also established a "nexus" between the Veteran's current thyroid disorder and his in-service exposure to the herbicides. A medical examination in June 2005, conducted by the Veteran's private physician, Doctor W. M., III, stated explicitly that it is "within medical probability that [the Veteran's] thyroid condition was a result of his exposure to his environment in Vietnam, to include exposure to Agent Orange." 

Similarly, in the September 2012 C&P examination, the VA examiner opined that 
the Veteran's thyroid condition, to include his surgery for Graves' disease / thyrotoxicosis, and residuals thereof, is a least likely as not to have been related to the Veteran's exposure to herbicides during his service in Vietnam. The examiner's opinion was based, in part, on current and relevant studies related to this condition, as well as a review of the Veteran's claims file, his full medical history, and a physical examination of the Veteran himself. The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to weigh in favor of the Veteran's position. See Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

The Board finds the evidence in favor of the claim to be more probative than the evidence against the claim. The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Therefore, the Veteran's claim for service connection for thyroid disorder and surgical residuals of thyrotoxicosis and Graves' disease, is granted.


ORDER

Entitlement to service connection for a thyroid disorder (claimed as surgical residuals of thyrotoxicosis and Graves' disease), due to herbicide exposure, to include Agent Orange is granted. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


